Title: From James Madison to Arthur St. Clair, 8 May 1802
From: Madison, James
To: St. Clair, Arthur


SirDepartment of State May 8. 1802.
Among the papers delivered to this Department along with your defence against the charges of Col. Worthington &ca. we do not find the documents produced in support of them. As your defence was sent to the President after a hasty perusal, without particularly looking into the papers inclosed with it; and which I presumed I had seen before, the documents in question may have been returned & been mislaid, on this supposition time has been taken to search for them. The second however being unsuccessful, and it occurring that the missing papers may have got among others, and remain with them, I ask the favor of you to see whether this be the case, & if it be to forward them. You may recollect that they were furnished at a different time from the copy of the charges, and may thence be the less unlikely to remain apart from them. Very respectfully I have the Honor to be & ⟨ca.⟩
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For the charges against St. Clair and the administration’s response, see Circular Letter from Thomas Jefferson, 29 Apr. 1802, and n. 1.


